Appeal by defendant, as limited by his motion, from two sentences of the County Court, Dutchess County, imposed July 28, 1978, upon, his adjudication as a youthful offender, the sentences being concurrent terms of imprisonment of zero to four years and one year, respectively. Sentence of zero to four years affirmed. No opinion. Appeal from the one-year sentence dismissed. The term of that sentence has expired (see People v McIntosh, 70 AD2d 939). Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.